Citation Nr: 0518455	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 29, 1969 to June 
17, 1969.  

This appeal arises from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
a right knee condition.  The veteran perfected an appeal of 
this issue.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The evidence clearly and unmistakably shows that the 
veteran's right knee disability existed prior to service and 
was not permanently aggravated thereby.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (2004); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b), 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in November 2002, prior to 
the decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  In addition, the veteran was also afforded a VCAA 
notice letter in December 2003.  Further, in its January 2004 
statement of the case (SOC), the RO provided pertinent laws 
and regulations, and explained the basis for the denial for 
his service connection claim.  This document also advised the 
veteran of the evidence that the RO was unable to obtain. The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform him of the evidence needed to substantiate his 
claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  He has not alluded to the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  

Factual Background

The veteran's pre-entrance examination, which was conducted 
on April 24, 1969, noted a history of an arthrotomy and 
ligament repair in the right knee in 1965.  Clinical 
examination revealed a scar on the right knee and no 
instability of the knee.  

The veteran entered active service on May 29, 1969.  On June 
3, 1969, the veteran presented at the medical department for 
his initial physical and stated that he could not perform 
knee bends.  He revealed that in 1966 he sustained an injury 
to his knee and underwent surgery.  He complained of 
instability and pain in the knee upon prolonged walking.  The 
impression was old arthrotomy of the right knee in 1966.  On 
June 9, 1969, the veteran had well-healed surgical scars, and 
no effusion.  There was marked tenderness along the medial 
collateral ligament, but no instability was demonstrated.  He 
was referred for an orthopedic examination at the Naval 
Hospital, where an examiner diagnosed the veteran's symptoms 
as a ligamentous injury of the right knee.  The examiner 
stated that the veteran failed to meet the minimal physical 
standards for enlistment into the Armed Services.  On June 
13, 1969, a medical review board found that the veteran's 
medical condition existed prior to entry into service, had 
not been aggravated by service, that the veteran was not 
physically qualified for service, and that his enlistment had 
been erroneous.  

In a July 2002 statement, the veteran contended that he did 
not have any problems with his knee following his surgery, 
and was doing fine until "about thirty days [into] training 
at the U.S. Navy boot camp and because of the heavy boot camp 
activities [he] started to experience pain in [his] right 
knee . . .." 

The veteran's private medical records from Dr. R.K., from 
March 2001 to March 2003, are associated with the claims 
file.  The veteran reported to Dr. K. that in 1965 he had a 
significant injury and surgery done to his right knee.  Also 
noted was a severe motor vehicle accident in 1977 which 
severely injured the left knee.  The records revealed that in 
March 2001, the veteran's symptoms were diagnosed as 
arthritis and in November 2001 his symptoms were diagnosed as 
osteoporosis.  Dr. K. noted that after the total knee 
replacement to the left knee in January 2002, most of the 
veteran's weight was bearing down on his right knee.  In 
January 2003, the veteran complained of increasing pain and 
discomfort in the right knee.  In February 2003, the veteran 
underwent a total knee replacement to the right knee.  

In a November 2002 statement, the veteran stated that he 
enlisted in the Navy in May 1970 and during basic training, 
which included marching, his right knee started hurting.  He 
indicated that an examiner stated that his knee could not 
take the stress and he was sent home.  

A VA medical examination was performed in March 2003.  The 
veteran reported that after discharge from service he had 
progressive problems with his right knee and had a total knee 
replacement secondary to arthritis in February 2003.  The 
examiner noted the veteran's service history, his post 
service left knee injury, and his previous profession as a 
police officer.  The examiner diagnosed the veteran's 
symptoms as severe degenerative arthritis necessitating a 
total knee replacement on the right knee.  The examiner found 
that because the veteran had an injury prior to entering 
service, could not perform knee bends as of June 3, 1969, and 
was only in service for approximately 20 days, it was 
unlikely that his current disability was secondary to any 
injury incurred while in service.  Furthermore, the examiner 
stated that while the activities in service would give him 
aggravation for a short period of time during his period of 
service, this would not be enough to cause severe arthritic 
problems.  Finally, the examiner noted that the severe 
arthritis on the left knee and total knee replacement on the 
left knee would have put added stress on the right knee. 

In a September 2003 statement, Dr. J.C. stated that the 
veteran suffered a medial collateral ligament and medial 
meniscal tear for which he underwent surgery in 1966.  He 
indicated that during the veteran's physical training with 
the military, he had aggravation to this injury and that was 
why he was removed from the military.  

The veteran's VA outpatient treatment records from June 2000 
to December 2003 are associated with the claims file.  In 
June 2000, the veteran presented with pain in his right knee.  
His symptoms were diagnosed as osteoarthritis of the knee. In 
February 2001, the veteran's symptoms were diagnosed as 
severe degenerative joint disease.  In July 2003 the veteran 
presented at the outpatient treatment center and reported 
that he had full function of his right knee, post total knee 
replacement.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).


A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran's pre-entrance examination revealed the presence 
of surgical scars from a pre-service arthrotomy for ligament 
reconstruction.  Thus, a right knee condition was "noted" 
upon entrance on active duty.  

Because the existence of a post-operative right knee 
condition was noted when the veteran was examined on entering 
service, he is not entitled to the presumption of soundness 
on entering service.  In order to be entitled to service 
connection for a right knee condition, the evidence must show 
that the disorder underwent an increase in disability during 
service that was not due to the natural progress of the 
disease.

At entrance, the veteran's right knee was stable.  When he 
reported for his initial physical at recruit processing on 
June 3, 1969, five days after entrance, he indicated that he 
could not perform deep knee bends and that he had surgery on 
his right knee three years earlier.  The veteran underwent an 
examination by a physician, who diagnosed a ligamentous 
injury to the right knee.  No instability was noted on June 
9, 1969, only marked tenderness along the medial collateral 
ligament.  The examiner found that the veteran failed to meet 
minimal physical standards for enlistment to the Armed 
Services, and he was recommended to appear before a Medical 
Board.  The Medical Board determined that the veteran's 
ligamentous injury of the right knee existed prior to 
service, and was not aggravated by service.  

In his original claim, the veteran reported that after 
"thirty days" of basic training, he began having problems 
with his right knee.  However, the evidence clearly shows 
that the veteran presented to a physical examination for 
recruit training on June 3, 1969, only five days after his 
entrance on active duty, and he was unable to do knee bends 
at that time.  Thus, it is questionable the extent of 
marching or basic training that he actually participated in.  
In any event, as of June 9, 1969, he was recommended for a 
Medical Board, and it is unlikely that he underwent any 
further training as of that point.  

More importantly, after reviewing all of the evidence of 
record, the examiner from the March 2003 VA examination 
determined that it was unlikely that the veteran's current 
right knee problem was secondary to any injury incurred while 
in active service due to the pre-service knee surgery and the 
20-day period of service, during a good deal of which the 
veteran was not involved in physical activity.  

The veteran's knee was stable at entrance, and on subsequent 
examination during service when discharge was recommended.  
The only complaint was an inability to do deep knee bends and 
marked tenderness along the collateral ligament.  A flare-up 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  The 
service medical records fail to reveal that the veteran 
suffered any injury, and it is questionable whether the 
veteran actually participated in extensive basic training 
activities, in light of the fact that his problem was first 
noted at his recruit processing examination five days after 
his entrance on active duty.  

The Board has considered the opinion from Dr. J.C. to the 
effect that he had aggravation of his pre-service injury 
during physical training which was the reason for the 
veteran's discharge from service.  Likewise, the Board has 
noted the VA examiner's statement that the physical training 
would aggravate his knee for a short period of time.  
However, neither of these opinions establishes that the 
underlying condition, as opposed to the symptoms, was 
permanently aggravated.  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity.  The occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2003).  At most, the veteran suffered a 
flare-up of symptoms during his 20-day period of service, 
which arose within the first five days of service, without 
any increase in the underlying disability.  See Hunt, supra.

Moreover, the first evidence of medical treatment for the 
veteran's right knee disability after service is reported in 
June 2000, approximately 31 years after he was discharged 
from service.  The absence of medical treatment for a right 
knee disability for 31 years after he left service 
constitutes further evidence of the disorder not having been 
aggravated during service.  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  

For the reasons shown above, the Board finds therefore that 
the evidence clearly and unmistakably shows that the 
veteran's right knee disability existed prior to service and 
was not aggravated during service.  Thus, the claim for 
service connection for a right knee disability must be 
denied.




ORDER

Entitlement to service connection for a right knee disability 
is denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


